                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES HOSKINS,

                         Plaintiff,
      v.                                            Case No. 20-cv-1329-pp

ARA MARK STAFF, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER EXTENDING DEADLINE FOR PLAINTIFF TO PAY FILING FEE OR
    FILE MOTION TO PROCEED WITHOUT PREPAYING THE FILING FEE
______________________________________________________________________________

      Plaintiff James Hoskins, representing himself, has filed numerous cases

in the Eastern District of Wisconsin. As this court explained when dismissing

one of them, the plaintiff knows the process prisoners must follow when filing

civil rights cases. See Hoskins v. House of Correction, Case No 20-cv-619, Dkt.

No. 18 at 1. Between April 2020 and August 2020, the plaintiff filed four civil

rights lawsuits under 42 U.S.C. §1983—Case Nos. 20-cv-619, 20-cv-851, 20-

cv-874 and 20-cv-1329. In each of them he asked to proceed without prepaying

the filing fee and each of them is missing information necessary to allow the

court to decide whether to do so. In each case, the court has given the plaintiff

the opportunity to provide the missing information.

      In this case, the plaintiff has not either paid the $400 filing fee or filed a

request to proceed without prepaying it (along with his six-month certified trust

account statement). The plaintiff did not use the court’s standard complaint

                                          1




           Case 2:20-cv-01329-PP Filed 11/13/20 Page 1 of 3 Document 4
form and did not include his address. Id. On August 28, 2020, the court

received in the three other cases the plaintiff had filed a change of address

notice from the plaintiff, providing a mailing address of 3282 N. 11th St.,

Milwaukee, WI 53206. So, on August 28, 2020—the day the court received the

complaint in this case—the Clerk of Court a letter to the plaintiff at that

address. Dkt. No. 2. The letter informed the plaintiff he must either pay the

$400 filing fee or file a Request to Proceed in District Court Without Prepaying

the Filing Fee and a certified copy of his institutional trust account statement

for the past six months. Id. The letter advised the plaintiff that he must do one

or the other of those things within twenty-one days of the date of the letter and

warned him that if he did not, the court could dismiss the case. Id. The letter

also directed the plaintiff to return the magistrate jurisdiction form within

twenty-one days. Id. That letter came back to the court as undeliverable on

September 8, 2020.

      The court will give the plaintiff a final opportunity to either pay the filing

fee, file a motion to proceed without prepaying the fee (along with the certified

copy of his trust account statement) or file a written statement explaining why

he cannot do either. If the court does not receive either the filing fee, the

motion and trust account statement or a written explanation by the deadline

below, the court will dismiss the case for the plaintiff’s failure to comply with

the court’s order. The state court docket in the plaintiff’s criminal case reflects

the name of the plaintiff’s state public defender. The court will send a copy of

                                          2




         Case 2:20-cv-01329-PP Filed 11/13/20 Page 2 of 3 Document 4
this order to that attorney, with a request that the attorney forward the order

to the plaintiff.

       The court ORDERS that by the end of the day on December 4, 2020,

the plaintiff must either (1) pay the full $400 civil filing fee, (2) file a motion

asking the court to allow him to proceed without prepaying the filing fee and

accompany that motion with a copy of his certified trust account statements or

(3) provide the court with a written explanation for why he cannot provide his

trust account statements. The plaintiff must take one of these actions in time

for the court to receive whatever he files by the end of the day on December 4,

2020. If the court does not receive one of these things—the filing fee, the

motion and trust account statement or the written explanation—by the end of

the day on December 4, 2020, the court will dismiss this case for failure to

comply with the court’s order.

       Dated in Milwaukee, Wisconsin this 13th day of November, 2020.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                           3




          Case 2:20-cv-01329-PP Filed 11/13/20 Page 3 of 3 Document 4
